Citation Nr: 0125760	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis with 
headaches.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from March 1994 to 
October 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This matter was previously before the Board, and 
was remanded in March 1998 and December 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, et seq. (West Supp. 2001) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3. 326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In this regard the Board remanded this issue in December 
1999, in part, for a specialized VA examination.  The Board 
requested that a specialist render an opinion as to whether 
any upper respiratory disorder diagnosed was related to 
service, including sinusitis and headaches.  The examination 
was conducted in October 2000.  At that time the examiner 
indicated that the veteran's upper respiratory symptoms did 
not appear to be related to service.  The examiner also noted 
that on a prior examination by the neurologist, the headaches 
were not found to be related to the veteran's sinuses.  The 
Board is unable to locate a compensation examination report 
by a neurologist.  The only other reference to the etiology 
of headaches is found in the report of a June 1997 VA 
Compensation and Pension general medical examination, wherein 
it was noted the neurological examination was completely 
unremarkable, and the initial diagnosis was headaches.  No 
mention was made of the etiology of the headaches.  The 
service medical records show that the veteran did complain of 
headaches.  The Board is of the opinion that another 
examination is required to determine the etiology of the 
headaches. 

In view of the Board's request for current treatment records, 
the Board will defer action on the issue of service 
connection for sinusitis.

Therefore, for these reasons, a remand is required.  
Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied. 

2.  It is requested that the RO furnish 
the appellant the appropriate release 
forms in order to obtain copies of all VA 
and private medical records not already of 
record pertaining to diagnosis and/or 
treatment of his sinusitis or headaches. 

3.  A VA examination should be conducted 
by a neurologist to determine the nature, 
severity, and etiology of the reported 
headaches. The claims folder and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  Following the examination it 
is requested that the examiner render 
opinions as whether the veteran has a 
chronic headache disorder?  If yes, 
whether it is as likely as not that the 
headaches are related to the inservice 
headaches?  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



